Citation Nr: 1433906	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial, compensable rating for headaches associated with cervical strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to October 1981.  He also had service in the Army National Guard from April 1987 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this rating decision, the RO granted the Veteran's claim of entitlement to service connection for headaches associated with cervical strain, and assigned a 0 percent (noncompensable) rating, effective August 28, 2007.  The case was subsequently transferred to the jurisdiction of the Portland, Oregon, RO.

In September 2012, the Veteran and his spouse testified before the undersigned at a Board hearing at the RO, and a copy of the transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of such evidence.

In October 2013, the Board remanded the claim for further development.  While on remand, the AOJ granted a claim of entitlement to service connection for a right elbow disability, which was previously before the Board on appeal.  As this represents a full grant of the benefits sought, the claim of entitlement to service connection for a right elbow disability is no longer on appeal.


FINDINGS OF FACT

1.  Prior to November 29, 2009, the Veteran's headache disability was manifested by throbbing headaches that were controlled by medication and caused only minor difficulties with concentration at work.

2.  From November 29, 2009, the Veteran's headache disability has been manifested by severe attacks averaging once or twice a month over the last several months, without production of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  Prior to November 29, 2009, the criteria for a compensable disability rating for headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2013).

2.  From November 29, 2009, the criteria for a 30 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

Since the February 2008 rating decision on appeal granted service connection for headaches and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A March 2010 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; June 2010 and April 2012 Supplemental SOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All relevant evidence necessary for an equitable resolution of the Veteran's claim has also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, December 2007 and April 2014 reports of VA examinations, statements from the Veteran, and the transcript of a September 2012 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his headaches in December 2007 and April 2014.  The reports of these examinations are adequate for rating purposes as they reflect the examiner interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the issues on appeal during the September 2012 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2012 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board also notes that the case was remanded in October 2013 to provide the Veteran with an examination.  On remand, as noted above, the Veteran was afforded a VA examination in April 2014.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluation of Headaches

The Veteran was initially granted service connection for headaches in a February 2008 rating decision, with a noncompensable evaluation effective August 28, 2007.  The Veteran argues that his headache symptoms are more severe than the rating currently assigned.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates that the Veteran's headaches are rated by analogy under the criteria for migraines (Diagnostic Code 8100).

The next highest, 10 percent, rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 is assigned upon characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.

The question for consideration is entitlement to a higher initial rating since the grant of service connection for headaches, effective August 28, 2007.  In such an evaluation, consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the medical and lay evidence of record reflects that the Veteran has experienced symptoms of different severity in two distinct periods.  A November 29, 2009 medical record reflects that, due to other medical problems, the Veteran recently became unable to continue taking Ibuprofen to manage his headache symptoms.  The Veteran's symptomatology drastically worsened in severity from this point.  Thus, the Board has assigned ratings in two stages as discussed in detail below-for the period prior to November 29, 2009 and thereafter.

For the period prior to November 29, 2009, the Veteran's headaches did not meet the criteria for a compensable rating because his headaches were not manifested by characteristic prostrating attacks (or symptomatology equal in severity) averaging one in 2 months over the last several months.  On December 2007 VA examination, the Veteran reported bifrontal and bitemporal throbbing headaches, occurring twice per week.  He managed his pain with daily use of Ibuprofen.  The Veteran denied nausea, vomiting, photophobia, phonophobia, visual aura, focal weakness, numbness, and dysarthria.  He denied missing work, but stated that the pain often affected his work, as he had trouble carrying on conversations with people at work and paying attention to details.  The examiner diagnosed the Veteran with chronic tension headache with cervicogenic component without migraine features.  He found that the Veteran's headaches were not incapacitating but did cause him to have mild difficulty with concentration at work, which the Veteran felt impacted his job performance negatively.

As the Veteran did not experience any characteristic prostrating attacks, or headaches equal in severity that required him to miss or leave work or lie down due to his headache symptoms, the Board finds that a compensable rating is not warranted for the period prior to November 29, 2009.  As the December 2007 VA examiner explained, the Veteran's headaches were not incapacitating and only caused mild difficulty with concentration at work.  As such, a higher rating is not warranted for this period.

In November 2009, the Veteran was seen at a private urgency care clinic for a headache.  The physician's assistant noted that the Veteran had been treating his headaches successfully with Ibuprofen and that the Veteran's symptoms were not severe.  At this appointment, the Veteran explained that due to other medical issues, his physician had recently instructed that he cease using Ibuprofen to manage his headaches.  The record reflects that since this time, the severity and frequency of the Veteran's headaches increased.  See November 2009 urgent care clinic record.  See also September 2012 Board Hearing Tr. at 5-6 (Veteran's representative noting that since the doctors forbid the use of pain relievers for the Veteran's headaches, "the headaches have become prostrating to the point it's very hard to focus."  Veteran also testified that he used to take medication "to make it through the day and now [he] can't take [medication]."), 9 (Veteran's wife testifying that "[the Veteran] used to take Ibuprofen, Aleve, so that's how he was able to stay focused but now he can't take any of that so that's why he's gotten worse").  As such, as of November 29, 2009, the Veteran's headache symptoms have been more congruent with a 30 percent rating because while the Veteran does not suffer from characteristic prostrating attacks that are often associated with migraine headaches, he has severe and frequent headaches that sometimes require him to leave work to recover and rest.

Since November 29, 2009, when the Veteran became unable to manage his headaches through medication, his headaches have affected his ability to function in his daily life and at his job.  At the September 2012 Board hearing, the Veteran's spouse testified that the Veteran often wakes up with a bad headache, which affects his functioning.  Board Hearing Tr. at 10.  She also testified that the Veteran leaves work early to come home and lie down to take a nap.  Id. at 11.  She stated that he has severe headaches on a daily basis, id., and the Veteran testified that he usually fights through the pain and has to leave work a "couple times" to lie down in bed.  Id. at 5.  The Veteran also reported dizziness and some nausea associated with the headaches.  Id.  Although the Veteran's wife testified that the Veteran had missed 20 days of work in the last year, the Veteran and his wife previously testified that his headaches usually resulted in him leaving work (not that he missed full days of work).  Id. at 7 ("sometimes his headaches are so severe that he needs to go home.")

On April 2014 VA examination, the Veteran reported constant and throbbing bifrontal and bitemporal area headaches that occurred four to five days per week.  He did not take any medication for his condition.  The Veteran denied non-headache symptoms (including symptoms associated with an aura prior to headache pain).  Duration of headache pain was one to two days.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain, and his headache disorder did not impact his ability to work.

While the Veteran does not suffer from the characteristic prostrating attacks of migraines during the period since November 29, 2009, the Board notes that the Veteran's headaches are being rated by analogy to migraines.  The Veteran and his wife have credibly testified that he suffers from severe, sustained headaches that require him to leave work once or twice a month (approximately 20 times a year), and that he lies down almost every day when he gets home because of his headaches.  Despite the absence of characteristic prostrating attacks, the severity of the Veteran's chronic headache disorder more nearly approximates a 30 percent rating for the rating period since November 29, 2009.

At no point during the rating period since November 29, 2009, however, has the Veteran met the criteria for a 50 percent rating.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's medical records have demonstrated that he does not suffer from prostrating and prolonged attacks, and the Veteran testified at his hearing that he has used sick leave in the past, and sometimes used vacation time when he needed to leave early.  There is no indication of his headache symptoms being productive of severe economic inadaptability.  At the September 2012 Board hearing, the Veteran's wife confirmed that the Veteran was maintaining a full-time job by fighting through the pain and by using leave when necessary.  See Board Hearing Tr. at 8-9.  Therefore, a 50 percent rating is not warranted.

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's headache symptoms primarily involve pain, sometimes requiring him to leave work to recover and rest.  The rating criteria for migraines contemplate characteristic prostrating attacks, which include such symptomatology.  Thus, such impairment is specifically contemplated by the rating criteria, and the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's headache disorder would be in excess of that contemplated by the ratings assigned for each rating period; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

Prior to November 29, 2009, an initial, compensable rating for headaches associated with cervical strain is denied.

From November 29, 2009, a 30 percent rating for headaches associated with cervical strain is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


